PER CURIAM.
The defendant, Pete Sturza, appeals from the denial of Ms motion asMng for custody of the two minor children of the parties hereto.
*11On February 20, 1961 a decree was entered in the circuit court for Deschutes county granting plaintiff a divorce from defendant and giving her custody of the two children of the parties, both boys who were then two and three years of age.
Within about three months defendant filed a motion asking that the decree of divorce be modified by giving him custody of both children. On September 21, 1961 an order, based in part on a stipulation of the parties, was entered confirming the award to plaintiff of custody of the children and modifying some details of the original decree concerning visitation and support.
On August 8,1962 the defendant filed a second motion asking that he be given custody of both of the children. After a hearing the trial court found that there was no proof of any change in circumstances justifying a change in the custody of the children and denied the motion. We have reviewed the record and concur with the trial court.
The decree is affirmed.